THE        A                             NERAL
                                      TEXAS



                            January    18, 1950


Hon. Robert S. Calvert                  Opinion   No. V-983.
Comptroller   of Public Accounts
Austin, Texas                           Re:   The source of the fees due
                                              the Tax Assessor-Collec-
                                              tor of Cameron County for
                                              asse,ssing State ad valorem
                                              taxes, since the entire tax
                                              is now remitted to Cameron
                                              County.

Dear   Mr.   Calvert:

              You request   the opinion of this office upon the questions
presented in your letter    of December   22, 1949, which we quote in
full as follows:

              “Since approximately     1925 Cameron County has
       operated under a State Tax remission        bill, and through-
       out each and every year of such period, the State of
       Texas has paid to the Tax Assessor-Collector          of Cam-
       eron County, one-half of the fees provided by Article
       3937 for the assessment     of State taxes.

              ‘“Prior to the enactment of House Bill No. 779,
       as passed by the 51st Legislature,      there had been a
       percentage    of the State ad valorem tax not remitted to
       Cameron County, and a sufficient amount of monies
       were collected ,under this percentage      to pay the fees
       due the Assessor-Collector       provided by Article   3937
       for the assessment     of State taxes.   House Bill No. 779,
       as passed by the 51st Legislature,      remits or grants
       the entire State ad valorem     taxes levied to Cameron
       County,

               ‘“Since there is no levy under which one-half of
        the fees provided by Article     3937 for the assessment
        of State taxes (all taxes levied and collected in said
       ,Cameron     County have been donated under H. B. 779).
        this Department    wrote the following letter to the Book-
        keeper of the Ad Valorem      tax Division under date of
        Dec. 15th, 1949.
Hon. Robert   S. Calvert.   Page 2 (V-983)




             ” ‘The regular session of the 51st Legislature
     passed House Bill 779 donating to Cameron County the
     .lO$ general revenue State taxes to be assessed     and
     collected for the years 1949 and 1950, which amount,
     together with the general revenue taxes which previous-
     ly had been donated to the County by the Legislature
     will give the County all of the general revenue tax.

              “ ‘Article  3937, Revised Civil Statutes provides
      that the commission       due the County Tax Assessor-Col-
      lector for assessing      the taxes each year shall be paid
      one half by the State and one half by the County out of
      the,taxes collected from the assessment          roll.    The gen-
      eral revenue part of the commission          due C. H. Holcomb,
      Tax Assessor-Collector         of Cameron County, for the
     ‘year 1949, in accordance        with the general   revenue    tax
      levy of .30$ equals $2,351.07.        Since the County is re-
      ceiving all of the general revenue taxes as a donation,
      they should pay the $2,351.07        in accordance     with Attor-
      ney General’s      Opinions No. 02 and 050. written Feb. 8,
       1939 to’Hon. Geo. H. Sheppard Comptroller           ,of Public
     Accounts      AndyHon. Jack~W,iech, County Attorney,         Browns-
      ville, Texas.

              ” “You are, therefore,   directed. to charge by spe-
      cial entry the 1949 account     of G. H. Holcomb,   Tax As-
      sessor-Collector      of Cameron County. ‘with the sum of
      $2.351.07.    crediting a like amount to the Tax Account.
      File this letter with the Cameron County 1949 account
      papers.’

              “The County Attorney of Cameron County has ques-
      tioned the correctness    of the instructions   in the above
      letter, and he has requested this department        to review
      our letter, and re-instruct    our Bookkeeper     to give cred-
      it to the Tax Assessor-Collector,      of Cameron County,
      for the full one-half of the’fees due for assessing       the
      State taxes under the provisions     of Article 3937 R.C.S.

             “I shall, therefore, thank you to advise this depart-
      ment whether all the fees due the Tax Assessor-Collec-
      tor, of Cameron County, under Art. 3937, for assessing
      the State taxes are chargeable    against the monies col-
      lected for School and Confederate     Pension purposes?     It
      has been our construction    that each Fund should bear
      it’s prorata part of the compensation    due the Assessor-
      Collector   under Art. 3937; however, I refer you to Opin-
      ions Nos. O-2; and O-50 written by your Department        un-
      der date of Feb. 8, 1939, and addressed      to Hon. Gee. H.
Hon. Robert    S. Calvert,      Page 3 (V-983)




      Sheppard. State Comptroller,    and Hon. Jack Wiech,
      County Attorney of Cameron     Coupty.    I am also enclos-
      ing a copy of a letter addressed   to this department.
      dated Dec. 19. 1949, by the County Attorney of Cam-
      eron County.

            “There is no litigation pending that would deter-
      mine the questions submitted herein.”

               By way of historical   background we will review brief-
ly the original remission     act of the Legislature    passed in 1925. and
subsequent amendments       thereto, applicable    to Cameron County.
The original act is Senate Bill No. 417, Acts 39th Leg.. R.S. 1925,
ch. 35, pm 161. This original act remitted to Cameron County for
the purposes and under the conditions specified therein that part of
the State ad valorem     general revenue taxes in excess of IO{ on the
$100 valuation of property subject to taxation, collected         upon prop-
erty and from persons in the County of Cameron,           including the roll-
ing stock belonging to railroad companies        ascertained    and appor-
tioned as provided by law. The result of this original bill was to
donate to’cameron      County two-thirds    of the 30$ on the $100 valua-
tion levied for State general revenue, thus leaving one-third of the
30$ to be retained by the State.      The 1947 amendment,      Acts 50th
Leg., R.S. 1947, ch. 457, p. 1071, did not increase        or decrease    this
remission    to Cameron County, but subdivision       (r) of Section l-a,
H. B. 779, Acts Slst Leg,. R,S. 1949. ch. 309, p. 572, donated the
remainder     of the lO$ on the $100 valuation to the County.

              Article   3937,    V.C.S..   provides,   in part:

              “Each Assessor    of Taxes shall receive the fol-
      lowing compensation     for his services, which shall be
      estimated   on the total value of the property assessed,
      as follows:  0 . s . one-half of the above compensation
      shall be paid by the State and one-half by the county
            1
      0 D*

              Since the State had at all times prior to the enactment
of H. B. 779. supra, retained one-third     or lO$ on the $100 valua-
tion of the property covered by the original remission      bill and a-
mendments     thereto, the State’s part of the cost of assessing   the
taxes in Cameron County was in actual practice,       and as a matter
of accounting,   charged against the one-third   or lO$ retained by the
State.

            We do not think that it was the intention of the Legisla-
ture to make the remission    in the original act or any amendments
thereto free of the cost of assessing   and collecting the taxes.    Here-
tofore it made no difference   whether the State compensated      the as-
sessor for assessing   the State’s part of the taxes by charging the
Hon. Robert   S. Calvert,‘Page    4 (V-983)



same against the entire State levy of 3Od or the remaining           lO# on
the $100 valuation,     since the latter was sufficient at all times to
fully compensate     the assessor’for     the State’s one-half of the cost
of assessing.     We do not now conaider whether the prior procedure
in handling this matter was proper.          When the original act was
passed as to Cameron County in 1925, Article 3871, V.C.S.,            now
Article  3937, was the same as now except for subsequent minor a-
mendments changing the basic figur’es, of computation upon a grad-
uated scale of valuations.      When the Legislature      enacted this re-
mission act applicable to Cameron County, it knew that the general
law (Art. 3937, V.C.S.)     provided for the commission        or compensa-
tion to the tax assessor     forassessing     State and county taxes. and
that it required the State and county to share the cost equally.          No
change in this statutor’y requirement        was made or intended to be
made by the Legislature       in the enactment of the Cameron County
remission    bill or the amendments       thereto.   The Legislature   sure-
ly did not intend by these donations to Cameron County to reduce
the amount of the school, college and pension funds, by making these
funds pay the full amount of the tax assessor’s         fees.

             The methods of paying’the State’s      part of the assessing
cost is provided for in Article 3938,. V.C.S.,      as follows:

              “The Comptroller,   on receipt of the rolls, shall
      .pive the assessor  an order on the collector  of his coun-
       ty for the amount due him by the State for assessing
       the State taxes, to be paid out of the first money col-
       lected for that year. . . 0”

               This statute comprehends       the assessment    of the taxes
applicable to all the State funds, including the general revenue, school,
college,   and pension.    The tax collector,    after paying the assessor
the State!6 part of the asses&g        cost in the manner provided by the
foregoing ,statute, remits the balance of all State revenue to the Comp-
troller.    The Comptroller     in turn allocates    the taxes thus collected
and remitted,    charging each fund with its pro rata part of the cost,
of assessing    before depositing the same in the State Treasury,          to the
credit of the respective     funds.   The Comptroller      and the Treasurer
are required by law to keep separate accounts of funds collected and
deposited.    (Art. 4363, V.C.S., andArt.       4381. V.C.S..  respectively.)

              As far, as ‘we are able to ascertain   throughout the entire
history ,of the administretion   of the fiscal  affairs of the State, the
Comptroller    has charged each separate fund derived from ad valo-
rem taxation the cost of the State’s part (one-half)     for assessing
the State and County taxes.     This charge is made upon a pro rata
basis of the total State levy.   This, we think, is consistent   with the
legislative  intent that each separate fund bear its pro rata cost of
assessing.    Such has been confirmed by long administrative        practice,




                                           -.
    .
/

        Hon. Robert   S. Calvert.   Page   5 (V-983)




        presumably    known to the Legislature   and never in any manner
        changed.   Indeed, it would be an unauthorized    diversion and en-
        croachment    upon the school, college,  and pension funds, to charge
        these funds with the assessing    cost of the general revenue.    The
        fact that all the general revenue is now remitted to Cameron Coun-
        ty does not make it any less general revenue, and the fund must
        bear its pro rata share of the cost of assessing     without reducing
        or encroaching    upon the other funds.

                     From an accounting standpoint, the method suggested
        by you in your letter to Cameron County is sufficient to meet this
        requirement,    The fact that this results in Cameron County getting
        the tax remission   charged with the proportionate    part of the State’s
        one-half of assessing   the same is not contrary to, but consistent
        with what we conceive to be the legislative   intent.   That is, the fund
        remitted by the 1949 act must still bear its proportionate      share of
        the State’s part of the assessing  cost.

                     You are therefore advised that the State’s one-half of
        the cost of assessing State and County taxes in Cameron County
        must be charged pro rata against all State funds.

                                            SUMMARY

                     The State general revenue remitted to Cameron
              County by virtue of H. B. 779, Acts 51st Leg.. R.S. 1949,
              ch. 309. p. 572, and by S. B. 417, Acts 39th Leg., R.S.
              1925, ch. 35, p. 161, must bear its proportionate  share
              of the cost of assessing State and County taxes in Cam-
              eron County.

        APPROVED:                                       Yours   very   truly,

              W. V. Geppert                               PRICE    DANIEL
           Taxation Division                            Attorney   General

              Charles D, Mathews
           Executive Assibt&nt
                                                        By-
        LPL/mwb